Citation Nr: 1613214	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that a March 2013 Board decision, in part, granted an increased (10 percent) rating for the Veteran's service-connected residuals of balloon dilations of the esophagus, and referred the matter of entitlement to a TDIU rating.  The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a November 2013 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision to the extent it referred the matter of entitlement to a TDIU rating as such was part of the underlying claim for an increased rating for residuals of balloon dilations of the esophagus, and remanded the matter to the Board for further action.  To the extent the Board's March 2013 decision granted an increased (10 percent) rating, but no higher, for the Veteran's service-connected residuals of balloon dilations of the esophagus, such determination was not disturbed by the Joint Motion.  This matter was remanded by the Board in May 2014 for additional development.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

A November 2013 letter provided notice to the Veteran.  The letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of disability rating and effective date criteria.  An August 2014 supplemental statement of the case readjudicated the matter after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's post-service VA and private treatment records have been obtained, to include records from the Social Security Administration (SSA).  The Veteran was also provided with several VA examinations, including most recently in November 2013.  The Board finds that the examination reports, cumulatively, are adequate for evaluation purposes because the examiners conducted clinical evaluations, interviewed the Veteran and elicited his complaints, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background, and Analysis

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for residuals of balloon dilations of the esophagus, rated 10 percent, scar of the right elbow, rated 0 percent, and scar of the right side of the head, rated 0 percent, for a combined 10 percent rating, effective since September 17, 1996.  Thus, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular cosideration.  

The Veteran has reported that he last worked in September 1992.  See, e.g., July 2011 VA Form 21-8940.  The evidence shows that his educational background includes two or three years of high school.  Id. (indicating two years of high school education); cf. November 1992 VA Form 21-526 (indicating three years of high school education).  His post-service employment has primarily been as a construction laborer.  See November 1992 VA Form 21-526.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board finds significant that there is no medical opinion dated since the Veteran has established service connection for his disabilities supporting his argument that he can no longer work or that his service-connected disabilities preclude substantially gainful employment.  In this regard, the Board is aware of the April 1996 SSA decision that awarded the Veteran SSA disability benefits.  However, the Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  

The Board also notes that there is evidence against the Veteran's claim for TDIU.  For instance, a January 2000 SSA Physical Residual Functional Capacity Assessment report found that the Veteran could occasionally lift and/or carry 50 pounds, and frequently lift and/or carry 25 pounds.  It was also found that the Veteran could stand, walk, or sit for about six hours in an eight-hour workday.  More recently, on November 2013 VA examination, after interview and physical examination of the Veteran, it was opined that the Veteran's service-connected residuals of balloon dilations of the esophagus had no impact on the Veteran's ability to work.  There is no evidence, or allegation, the Veteran's service-connected scars have any impact on his ability to secure or follow a substantially gainful occupation.  

The Board does not dispute the Veteran experiences some occupational impairment due to his service-connected disabilities.  However, the record reflects that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Based on the above, the Board agrees with the RO and finds that this case does not warrant referral to the Director, Compensation Service, for extraschedular consideration.  As such, the appeal must be denied.


ORDER

Entitlement to TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


